DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
	Please renumber claims 1-2, 4, 7-10 as claims 1-7, respectively.

REASONS for ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closet prior art discloses receiving training image data from a training image data collection system; obtaining ground truth data corresponding to the training image data; performing a training phase to train a plurality of tasks associated with features of the training image data, the training phase including extracting roadway lane marking features from the training image data, causing the plurality of tasks to generate task-specific predictions based on the training image data, determining a bias between the task-specific prediction for each task and corresponding task-specific ground truth data, and adjusting parameters of each of the plurality of tasks to cause the bias to meet a pre-defined confidence level; receiving image data from an image data collection system associated with an autonomous vehicle; and performing an operational phase including extracting roadway lane marking features from the image data, causing the plurality of trained tasks to generate instance-level lane detection results.
However, the prior art and other references do not teach “wherein the task-specific neural network has a parameter updatable by learning, and the task-specific identification neural network decodes the information related to the task for the object feature value, wherein the learning control processor compares a correct answer label with the estimation result, obtains a task loss which is an error between the estimation result and the correct answer label, and transmits the obtained task loss to the estimator neural network, updates the parameter of the task-specific identification neural network so as to decrease the task loss, wherein the system further includes a learning history memory that stores a learning result up to a latest point of time the learning history memory stores the task loss as the learning result.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W LEE whose telephone number is (571)272-9554. The examiner can normally be reached Mon-Fri 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY MAUNG can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN W LEE/Primary Examiner, Art Unit 2664